DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This action is in response to Applicant’s filing on October 18th, 2019.  Claims 1 to 20 are pending and examined below.
Claim Objections
3.	Claims 1 and 9 objected to because of the following informalities:  The word "including" in the final limitation is inappropriate.  A more appropriate phrasing would be something like "using the following series of steps".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 7-8, 12, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “level of detail” in claims 4, 12, and 20 is a relative term which renders the claim indefinite. The term “level of detail” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claims 7 and 15 recite the limitation "a third machine learning model" in in the final clauses.  There is insufficient antecedent basis for this limitation in the claims.  The preamble notes that there are at least two machine learning model, but if there are only two machine learning models, then there is no antecedent basis for a “third” model.
Claims 8 and 16 recite the limitations “the second machine learning model” and “the third machine learning model”.  There is insufficient antecedent basis for these limitations in the claims.  The preamble notes that there are at least one machine learning model, but if there is only one machine learning model, then there is no antecedent basis for a “second” or “third” model.  This same reasoning applies again if there are only two machine learning models, with the “third” lacking antecedent basis.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 to 20 are directed to the abstract idea of generating audio navigation instructions, which is a mental process involving observation (receiving environmental sensor signals), evaluation (data collection/organization and model creation), and judgment (using the model to alter the presentation of audio navigation instructions).  This judicial exception is not integrated into a practical application because all additional elements are expressed at a high level of generality without any reference to structure or implementation details.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any additional elements are well-understood, routine, conventional computer elements.
Claims 1 to 8 recite a method for generating audio navigation instructions.  These claims do not contain any additional elements that amount to significantly more than the judicial exception because all steps can be performed in the human mind augmented by conventional tools like pencil and paper.
For claim 1, all steps of this method execute the same mental process used by a navigator sitting in the passenger seat of a vehicle.  For example:
The navigator collects data from previous trips and develop observations, correlations, or models (which can include an intuition based on experience) based on the observed conditions and the driver’s obedience of the navigation instructions (claim 1, “training … a machine learning model using … a plurality of sensor signals … and … an indication of whether a driver correctly responded to the audio navigation instructions”).
The navigator determines a navigation instruction (claim 1, “determining … a navigation instruction to be provided to the driver”).
The navigator says an audio navigation instruction out loud to the driver and adjusts the instruction and its presentation based on the observed conditions and previous experience (intuition or some kind of model or previously collected aggregation of data) (claim 1, “generating … an audio navigation instruction based on the determined navigation instruction, including … receiving one or more sensor signals, applying the … model to the determined navigation instruction and the received … sensor signals to generate … the audio navigation instruction … and providing the audio navigation instruction … to the driver”).
Therefore, the method of claim 1 can be executed as the same mental process that many passenger-seat navigators use.  Similarly, claims 2 to 8 can be executed using the same or substantially similar mental process.  In addition, claims 1 and 2 involve collecting data through sensor signals, but the introduction of data collection is insufficient to amount to insignificant extra-solution activity as these steps serve to perform the function of mere data gathering.  For more information, see MPEP 2106.05(g).
Claims 9 to 16 recite a server device, which is executing the same mental process as claims 1 to 8 with a generic computing device recited at such a high level of generality that it does not impose meaningful limits on the claimed invention.  These claims do not include additional elements where the elements that are sufficient to amount to significantly more than the judicial exception because the claims introduce no additional elements whatsoever beyond the abstract idea of a computing device that acts as a server, which is a well-understood, routine, conventional computer element.
Claims 17 to 20 recite a client device, which serves as the client counterpart of the server device of claims 9 to 16 in a client-server architecture.  Again, this client device is executing the same mental process as claims 1 to 8 with a generic computing device recited at such a high level of generality that it does not impose meaningful limits on the claimed invention.  These claims do not include additional elements where the elements that are sufficient to amount to significantly more than the judicial exception because the claims introduce no additional elements whatsoever beyond the abstract idea of a computing device that acts as a client, which is well-understood, routine, conventional computer element.
The recited technological elements in the claims are processors, servers and client 

devices.  Client-server architectures are extremely common.  The terms “distributed 

computing” and “client-server” in Google Scholar pull up several seemingly relevant hits.  

An exemplary hit is available at 

https://library.uspto.gov/permalink/01USPTO_INST/1n5srga/alma991000519412806556

This is a link to a book on server management which sets forth that the process performed by the aforementioned technological elements in the claims are well-understood, routine and conventional.  The Office would like to note that the claimed inventive concept can be performed mentally. For example, a human instructor can give instructions to a new driver of a vehicle based on  a sensor signal or alert going off in a vehicle.  Depending upon how the new driver responds the human instructor can fine tune one or more of the detail, timing and/or volume of their instruction(s) to the new driver. It is further noted that the inventive concepts does not appear to require a large number of humans. It is also further noted that different humans respond to instructions differently so even if a machine learning module is used to “master” and predict the reaction a human may have to an instruction, for this application, it may not be practical to use a computer or machine learning algorithm since human behavior is very subjective and unpredictable and pattern learning is rather complex.  
Dependent Claims
	The elements set forth in all the dependent claims are merely field of use limitations.  None of the limitations in the dependent claims are sufficient to integrate the abstract idea into a practical application and amount significantly more than the abstract idea.    Therefore, all the pending claims are directed to an abstract idea.  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5, 7-11, 13 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (US 20150276421 A1), hereinafter known as Beaurepaire in view of “Why Deep Learning Over Traditional Machine Learning?  By Sambit Mahapatra (hereinafter referred to as Mahapatra).  
Regarding claim 1, Beaurepaire teaches a method for generating context-aware audio navigation instructions in a vehicle, the method comprising (Beaurepaire, ¶[0002] to ¶[0003], “Therefore, there is a need for an approach for adapting navigation notifications based on a level of compliance of users to the notifications.  According to one embodiment, a method comprises determining user action data following a presentation of at least one navigation notification at at least one device. The method also comprises processing and/or facilitating a processing of the user action data to determine user compliance information with the at least one navigation notification.”):
training, by one or more processors, a model using (i) a plurality of sensor signals in the vehicle, the sensor signals being descriptive of a context in which audio navigation instructions are provided, and (ii) an indication of whether a driver correctly responded to the audio navigation instructions (Beaurepaire, ¶[0032], “In one embodiment, the adaptation platform 103 is configured to analyze user actions performed in response to a navigation notification being conveyed (e.g., to a display of the UE 101). The analysis may include processing sensor or probe information, as collected by one or more sensors 110a-110n (also collectively referred to as sensors 110) of the UE 101 of the user, to determine an action performed in response to a navigation notification.”; and Beaurepaire, ¶[0035], “In one embodiment, the adaptation platform 103 processes the user action data to determine compliance information to associate with a user in response to a navigation notification. The compliance information may include any data for indicating or classifying (e.g., by type) a user action performed, whether said action was in alignment with a navigation notification, a level of compliance (alignment) of the user or UE 101 to the navigation notification, etc. By way of example, the adaptation platform 103 compares actual (collected) location data, direction data, bearing data or other sensed information representative of a user action against expected location, direction, bearing, etc., pursuant to the navigation notification.”);
determining, by the one or more processors, a navigation instruction to be provided to the driver (Beaurepaire, ¶[0001], [0002], [0032], “In one embodiment, the adaptation platform 103 is configured to analyze user actions performed in response to a navigation notification being conveyed (e.g., to a display of the UE 101).”); and
generating, by the one or more processors, an audio navigation instruction based on the determined navigation instruction, including (Beaurepaire, ¶[0028], [0037], “In one embodiment, a profile database 112 is maintained by the platform 103 for storing the compliance information in conjunction with profile data of a user. As such, the outcome of one or more user actions performed—i.e., the level of compliance—is maintained as a history of responses to a specific navigation notification. The profile information may also specify user identification information for uniquely identifying the UE 101 and/or the user associated with a navigation notification and/or corresponding location based request. Hence, compliance information may be associated with a specific user to support the adapting of navigation notifications for only that user—i.e., the navigation notifications may be customized for the user rather than generalized for a group of user.”)
receiving one or more sensor signals (Beaurepaire, ¶[0032], “The analysis may include processing sensor or probe information, as collected by one or more sensors 110a-110n (also collectively referred to as sensors 110) of the UE 101 of the user, to determine an action performed in response to a navigation notification.”), and
applying the model to the determined navigation instruction and the received one or more sensor signals to generate (Beaurepaire, ¶[0042], “It is noted that by aggregating compliance information over time, the adaptation platform 103 may determine or “learn” of a typical compliance level associated with a navigation notification. This persistent monitoring and learning may enable the adaptation platform 103 to adapt the navigation notifications and thus account for changing environmental, topographical, geological, societal or natural conditions that impact the ability of a user to comply with a navigation instruction. Also of note, this information may be utilized by a navigation service provider or location based data service to increase the accuracy of their location based information. Moreover, the compliance threshold (e.g., success rate) may be adapted accordingly based on the continual aggregation of user action data.”) at least one of
(i) a level of detail of the audio navigation instruction (Beaurepaire, ¶[0065], “In step 405 of process 402, the adaptation platform 103 determines at least one detail level for the content information based, at least in part, on the user action data, the user compliance information, or a combination thereof. Of note, the adaptation of the content information is based, at least in part, on the at least one detail level. It is contemplated, in certain embodiments that the detail level may correspond to one or more preferences of the user.”),
(ii) a timing of providing the audio navigation instruction (Beaurepaire, ¶[0060], “In step 305, the platform 103 causing, at least in part, an adaptation of (a) one or more presentation parameters for the presentation of the at least one navigation notification, (b) content information for the at least one navigation information, or (c) a combination thereof based, at least in part, on the compliance information. This may include, for example, adapting the timing, color, size, etc., of content for affecting the presentment of subsequent navigation notifications.”), or
(iii) a volume of the audio navigation instruction (Beaurepaire, ¶[0030], “In one embodiment, the adaptation of a navigation notification may include, for example, changing the pace and frequency of notifications to account for a pattern of missed exits by one or more users. The adaptation may also include altering the means and/or mode of presentment of a navigation notification. For example, increasing the volume of the notification, causing a flashing of the notification, causing a vibrating of the mobile device or any other signaling means, increasing the size of graphical or textual elements or the like. In addition, the navigation notifications may be presented virtually, such as in accordance with an augmented reality mode of operation of the application 111. Hence, the adaptation platform 103 may support the adapting of navigation notifications according to various formats and presentment modes.”); and
providing the audio navigation instruction for presenting to the driver via a speaker (Beaurepaire, ¶[0001], “This information can be presented to the mobile device as one or more navigation notifications, i.e., timed visual and/or audio data for specifying one or more actions to be executed by the user.”).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
Claims 2 to 3, 5, and 7 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of  Mahapatra , as applied to claim 1 above.
Regarding claim 2, Beaurepaire further teaches a method for generating context-aware audio navigation instructions in a vehicle, wherein the sensor signals in the vehicle descriptive of a context include at least one of
(i) visibility data indicative of weather conditions surrounding the vehicle or a time of day and (iii) traffic data indicative of traffic conditions surrounding the vehicle (Beaurepaire, ¶[0041], “Still further, the criteria may specify additional conditions to be accounted for as well as one or more analytic procedures to be performed in response to one or more user actions and/or instances of non-compliance. This may include, for example, processing the user action data against weather data, traffic data, environmental data and the like. Per this approach, the adaptation platform 103 is able to distinguish instances of intermittent non-compliance—i.e., those arising from weather or traffic related visibility conditions—versus those instances of non-compliance that are indicative of a consistent pattern.”) or
(ii) audio data indicative of noise levels at or around the vehicle (Beaurepaire, ¶[0032], “The sensors may also be used to perform cellular triangulation, assisted-GPS, or other location based techniques for determining the geographic coordinates of a UE 101. In addition, the sensors 110 may be used to gather temporal, spatial or environmental information regarding the UEs 101. By way of example, the sensors may detect speed and location data, tilt data (e.g., a degree of incline or decline of the vehicle along a path of travel), motion data, light data, sound data, image data, weather data and the like.”).
Regarding claim 3, this claim is rejected under Beaurepaire in view of Mahapatra.  Beaurepaire further teaches a method for generating context-aware audio navigation instructions in a vehicle, wherein applying the model to generate a timing of providing the audio navigation instruction includes applying the machine learning model to generate a frequency at which to provide two or more instances of the audio navigation instruction (Beaurepaire, ¶[0030], “In one embodiment, the adaptation of a navigation notification may include, for example, changing the pace and frequency of notifications to account for a pattern of missed exits by one or more users. The adaptation may also include altering the means and/or mode of presentment of a navigation notification.”).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
Regarding claim 5, this claim is rejected under Beaurepaire in view of Mahapatra. Beaurepaire further teaches a method for generating context-aware audio navigation instructions in a vehicle, the method further comprising
in response to providing the audio navigation instruction to the driver, determining whether the driver correctly responded to the audio navigation instruction (Beaurepaire, ¶[0035], “In one embodiment, the adaptation platform 103 processes the user action data to determine compliance information to associate with a user in response to a navigation notification. The compliance information may include any data for indicating or classifying (e.g., by type) a user action performed, whether said action was in alignment with a navigation notification, a level of compliance (alignment) of the user or UE 101 to the navigation notification, etc.”); and
providing the audio navigation instruction, the one or more sensor signals, and an indication of whether the driver correctly responded to the audio navigation instruction to the model as training data (Beaurepaire, ¶[0040] to ¶[0041], “In one embodiment, the adaptation platform 103 determines, based on the compliance information, whether a navigation notification should be adapted. In addition, the adaptation platform 103 may be configured to initiate execution of an adaptation for subsequent rendering and/or presentation at a UE 101. For example, in the case where the compliance level for one or more users with respect to a particular navigation notification (e.g., suggested maneuver for a specific location) is low, this may cause the adaptation platform 103 to adapt subsequent instances of the navigation notification.  …  Still further, the criteria may specify additional conditions to be accounted for as well as one or more analytic procedures to be performed in response to one or more user actions and/or instances of non-compliance. This may include, for example, processing the user action data against weather data, traffic data, environmental data and the like. Per this approach, the adaptation platform 103 is able to distinguish instances of intermittent non-compliance—i.e., those arising from weather or traffic related visibility conditions—versus those instances of non-compliance that are indicative of a consistent pattern.”).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
Regarding claim 7, this claim is rejected under Beaurepaire in view of Mahapatra. Beaurepaire further teaches a method for generating context-aware audio navigation instructions in a vehicle, wherein
training a model includes training a plurality of models for generating audio navigation instructions, including two or more of:
a first model for determining a level of detail of the audio navigation instruction (Beaurepaire, ¶[0065], “In step 405 of process 402, the adaptation platform 103 determines at least one detail level for the content information based, at least in part, on the user action data, the user compliance information, or a combination thereof. Of note, the adaptation of the content information is based, at least in part, on the at least one detail level. It is contemplated, in certain embodiments that the detail level may correspond to one or more preferences of the user.”),
a second model for determining a timing of the audio navigation instruction (Beaurepaire, ¶[0060], “In step 305, the platform 103 causing, at least in part, an adaptation of (a) one or more presentation parameters for the presentation of the at least one navigation notification, (b) content information for the at least one navigation information, or (c) a combination thereof based, at least in part, on the compliance information. This may include, for example, adapting the timing, color, size, etc., of content for affecting the presentment of subsequent navigation notifications.”), or
a third model for determining a volume of the audio navigation instruction (Beaurepaire, ¶[0030], “In one embodiment, the adaptation of a navigation notification may include, for example, changing the pace and frequency of notifications to account for a pattern of missed exits by one or more users. The adaptation may also include altering the means and/or mode of presentment of a navigation notification. For example, increasing the volume of the notification, causing a flashing of the notification, causing a vibrating of the mobile device or any other signaling means, increasing the size of graphical or textual elements or the like. In addition, the navigation notifications may be presented virtually, such as in accordance with an augmented reality mode of operation of the application 111. Hence, the adaptation platform 103 may support the adapting of navigation notifications according to various formats and presentment modes.”).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
Regarding claim 8, this claim is rejected under Beaurepaire in view of Mahapatra. Beaurepaire further teaches a method for generating context-aware audio navigation instructions in a vehicle, wherein applying the model to the determined navigation instruction and the received one or more sensor signals includes at least one of:
applying the first model to the determined navigation instruction and the received one or more sensor signals to generate a level of detail of the audio navigation instruction (Beaurepaire, ¶[0065], see quote above);
applying the second model to the determined navigation instruction and the received one or more sensor signals to generate a timing of providing the audio navigation instruction (Beaurepaire, ¶[0060], see quote above); or
applying the third model to the determined navigation instruction and the received one or more sensor signals to generate a volume of providing the audio navigation instruction (Beaurepaire, ¶[0030], see quote above).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
Regarding claim 9, Beaurepaire in view of Mahapatra teach a server device for generating context-aware audio navigation instructions in a vehicle, the server device comprising
one or more processors; and a non-transitory computer-readable memory coupled to the one or more processors and storing instructions thereon that, when executed by the one or more processors, cause the server device to (Beaurepaire, ¶[0004], “According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to determine user action data following a presentation of at least one navigation notification at at least one device.”)
train a model using (i) a plurality of sensor signals in the vehicle, the sensor signals being descriptive of a context in which audio navigation instructions are provided, and (ii) an indication of whether a driver correctly responded to the audio navigation instructions (Beaurepaire, ¶[0032], “In one embodiment, the adaptation platform 103 is configured to analyze user actions performed in response to a navigation notification being conveyed (e.g., to a display of the UE 101). The analysis may include processing sensor or probe information, as collected by one or more sensors 110a-110n (also collectively referred to as sensors 110) of the UE 101 of the user, to determine an action performed in response to a navigation notification.”; and Beaurepaire, ¶[0035], “In one embodiment, the adaptation platform 103 processes the user action data to determine compliance information to associate with a user in response to a navigation notification. The compliance information may include any data for indicating or classifying (e.g., by type) a user action performed, whether said action was in alignment with a navigation notification, a level of compliance (alignment) of the user or UE 101 to the navigation notification, etc. By way of example, the adaptation platform 103 compares actual (collected) location data, direction data, bearing data or other sensed information representative of a user action against expected location, direction, bearing, etc., pursuant to the navigation notification.”);
determine a navigation instruction to be provided to the driver (Beaurepaire, ¶[0032], “In one embodiment, the adaptation platform 103 is configured to analyze user actions performed in response to a navigation notification being conveyed (e.g., to a display of the UE 101).”);
generate an audio navigation instruction based on the determined navigation instruction, including (Beaurepaire, ¶[0037], “In one embodiment, a profile database 112 is maintained by the platform 103 for storing the compliance information in conjunction with profile data of a user. As such, the outcome of one or more user actions performed—i.e., the level of compliance—is maintained as a history of responses to a specific navigation notification. The profile information may also specify user identification information for uniquely identifying the UE 101 and/or the user associated with a navigation notification and/or corresponding location based request. Hence, compliance information may be associated with a specific user to support the adapting of navigation notifications for only that user—i.e., the navigation notifications may be customized for the user rather than generalized for a group of user.”)
receive one or more sensor signals (Beaurepaire, ¶[0032], “The analysis may include processing sensor or probe information, as collected by one or more sensors 110a-110n (also collectively referred to as sensors 110) of the UE 101 of the user, to determine an action performed in response to a navigation notification.”), and
apply the model to the determined navigation instruction and the received one or more sensor signals to generate (Beaurepaire, ¶[0042], “It is noted that by aggregating compliance information over time, the adaptation platform 103 may determine or “learn” of a typical compliance level associated with a navigation notification. This persistent monitoring and learning may enable the adaptation platform 103 to adapt the navigation notifications and thus account for changing environmental, topographical, geological, societal or natural conditions that impact the ability of a user to comply with a navigation instruction. Also of note, this information may be utilized by a navigation service provider or location based data service to increase the accuracy of their location based information. Moreover, the compliance threshold (e.g., success rate) may be adapted accordingly based on the continual aggregation of user action data.”) at least one of
(i) a level of detail of the audio navigation instruction (Beaurepaire, ¶[0065], “In step 405 of process 402, the adaptation platform 103 determines at least one detail level for the content information based, at least in part, on the user action data, the user compliance information, or a combination thereof. Of note, the adaptation of the content information is based, at least in part, on the at least one detail level. It is contemplated, in certain embodiments that the detail level may correspond to one or more preferences of the user.”),
(ii) a timing of providing the audio navigation instruction (Beaurepaire, ¶[0060], “In step 305, the platform 103 causing, at least in part, an adaptation of (a) one or more presentation parameters for the presentation of the at least one navigation notification, (b) content information for the at least one navigation information, or (c) a combination thereof based, at least in part, on the compliance information. This may include, for example, adapting the timing, color, size, etc., of content for affecting the presentment of subsequent navigation notifications.”), or
(iii) a volume of the audio navigation instruction (Beaurepaire, ¶[0030], “In one embodiment, the adaptation of a navigation notification may include, for example, changing the pace and frequency of notifications to account for a pattern of missed exits by one or more users. The adaptation may also include altering the means and/or mode of presentment of a navigation notification. For example, increasing the volume of the notification, causing a flashing of the notification, causing a vibrating of the mobile device or any other signaling means, increasing the size of graphical or textual elements or the like. In addition, the navigation notifications may be presented virtually, such as in accordance with an augmented reality mode of operation of the application 111. Hence, the adaptation platform 103 may support the adapting of navigation notifications according to various formats and presentment modes.”); and 
provide the audio navigation instruction for presentation to the driver via a speaker (Beaurepaire, ¶[0001], “This information can be presented to the mobile device as one or more navigation notifications, i.e., timed visual and/or audio data for specifying one or more actions to be executed by the user.”).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
Claims 10 to 11, 13, and 15 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, in view of claim 9 above.
Claim 10 is a different embodiment of claim 2 and as such is substantially similar to claim 2.  Claim 10 is rejected by the same arguments used for claim 2 above.
Claim 11 is a different embodiment of claim 3 and as such is substantially similar to claim 3.  Claim 11 is rejected by the same arguments used for claim 3 above.
Claim 13 is a different embodiment of claim 5 and as such is substantially similar to claim 5.  Claim 13 is rejected by the same arguments used for claim 5 above.
Claim 15 is a different embodiment of claim 7 and as such is substantially similar to claim 7.  Claim 15 is rejected by the same arguments used for claim 7 above.
Claim 16 is a different embodiment of claim 8 and as such is substantially similar to claim 8.  Claim 16 is rejected by the same arguments used for claim 8 above.
10.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Mahapatra as applied to claim 1 above, and further in view of Bank et al. (US 20140005922 A1), hereinafter known as Bank, and Fowler et al. (US 6212474 B2), hereinafter known as Fowler.
Regarding claim 4, Beaurepaire in view of Mahapatra does not teach but Bank teaches a method for generating context-aware audio navigation instructions in a vehicle, wherein generating the audio navigation instruction includes at least one of:
generating the audio navigation instruction with a high level of detail including a landmark as a location for a maneuver (Bank, ¶[0037], “The principles of the present invention provide a means for providing a detailed route guidance to the driver of the vehicle when situations warrant. The detailed route guidance is referred to herein as the "super detail mode" of operation which includes providing additional details, such as via audio instructions, than traditional GPS-based navigation system operation (also referred to herein as the "normal mode of operation"). For example, the super detail mode of operation includes providing guided instructions that include landmarks (e.g., restaurants, fire hydrants), street names, countdown to turns, warnings about non-visible signage, warnings about unidentified road hazards, etc. that provide additional route details to make it easier for the driver to reach the destination and to lessen the likelihood of the driver getting lost or causing or becoming involved in an accident. For instance, instead of the GPS-based navigation system (normal mode of operation) simply instructing the driver to turn left at 20 feet, the GPS-based navigation system in super detail mode of operation now would instruct the driver to turn left at the McDonalds prior to the railroad crossing.”).
Regarding claim 4, Beaurepaire in view of Mahapatra does not teach but Fowler teaches a method for generating context-aware audio navigation instructions in a vehicle, wherein generating the audio navigation instruction includes at least one of:
generating the audio navigation instruction with a low level of detail including an intersection as the location for the maneuver (Fowler, ¶50, ‘This character string data may be obtained from the geographic database 140 that includes the names of geographic features. For example, the maneuvering instruction "TURN LEFT AT THE NEXT INTERSECTION" could be formed from tokens using only symbols. A more detailed maneuvering instruction could be provided using the name of the geographic feature involved in the maneuver: "TURN LEFT AT THE NEXT INTERSECTION INTO IRVING PARK ROAD." In the latter maneuvering instruction, the words "IRVING PARK ROAD" would be derived from a token that included the character string "IRVING PARK ROAD."’).
Beaurepaire in view of Mahaptra, in further view of Bank in further view Fowler, does not teach using both of these detail levels to generate audio navigation instructions, but this combination would have been obvious to a person having ordinary skill in the art , since directions are often given in real life using both low or high levels of detail and using both intersections or landmarks to aid in navigation.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Mahapatra as applied to claim 9 above, and further in view of Bank and Fowler.  Claim 12 is a different embodiment of claim 4 and as such is substantially similar to claim 4.  Claim 12 is rejected by the same arguments used for claim 4 above.
11.	Claim 6 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Mahapatra as applied to claim 5 above, and further in view of Hasemann et al. (WO 2018024703 A1), hereinafter known as Hasemann.
Regarding claim 6, Beaurepaire does not teach but Hasemann teaches a method for generating context-aware audio navigation instructions in a vehicle, further comprising: updating the machine learning model based on the provided training data (Hasemann, page 5, lines 20 to 23, “By applying machine learning approaches to the generating of navigation (or guidance) instructions, the version of the model used to generate the instructions may be continually adapted, i.e. updated, using one or more machine learning algorithms based on feedback data to better fit the expectations or behavior of users.”).
It would have been obvious to a person having ordinary skill in the art to combine the adaptation platform of Beaurepaire and the machine learning model update technique of Hasemann, because updating machine learning models with new data is obvious part of machine learning as a field, seeing as it improves the predictions.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Mahaptra as applied to claim 13 above, and further in view of Hasemann.  Claim 14 is a different embodiment of claim 6 and as such is substantially similar to claim 6.  Claim 14 is rejected by the same arguments used for claim 6 above.
12.	Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire.  
Regarding claim 17, Beaurepaire teaches a client device for presenting context-aware audio navigation instructions in a vehicle (Beaurepaire, ¶[0091], “FIG. 8 is a diagram of exemplary components of a mobile terminal (e.g., handset) for communications, which is capable of operating in the system of FIG. 1, according to one embodiment. In some embodiments, mobile terminal 801, or a portion thereof, constitutes a means for performing one or more steps of adapting navigation notifications based on a level of compliance of users to the notifications. Generally, a radio receiver is often defined in terms of front-end and back-end characteristics. The front-end of the receiver encompasses all of the Radio Frequency (RF) circuitry whereas the back-end encompasses all of the base-band processing circuitry.”), the client device comprising
one or more processors; and a non-transitory computer-readable memory coupled to the one or more processors and storing instructions (Beaurepaire, ¶[0045], “The UE 101 is any type of mobile terminal, fixed terminal, or portable terminal including a mobile handset, station, unit, device, multimedia computer, multimedia tablet, Internet node, communicator, desktop computer, laptop computer, notebook computer, netbook computer, tablet computer, personal communication system (PCS) device, personal navigation device, personal digital assistants (PDAs), audio/video player, digital camera/camcorder, positioning device, television receiver, radio broadcast receiver, electronic book device, game device, or any combination thereof, including the accessories and peripherals of these devices, or any combination thereof. It is also contemplated that the UE 101 can support any type of interface to the user (such as “wearable” circuitry, etc.).”) thereon that, when executed by the one or more processors, cause the client device to
provide requests for navigation directions from a starting location to a destination (Beaurepaire, ¶[0027], “Requests may be initiated via communication network 105 by way of one or more location based applications 111a-111n (also collectively referred to as applications 111) of user equipment (UE) 101a-101n (also collectively referred to as UE 101) belonging to users.”);
provide sets of sensor signals in a vehicle (Beaurepaire, ¶[0032], “In one embodiment, the adaptation platform 103 is configured to analyze user actions performed in response to a navigation notification being conveyed (e.g., to a display of the UE 101). The analysis may include processing sensor or probe information, as collected by one or more sensors 110a-110n (also collectively referred to as sensors 110) of the UE 101 of the user, to determine an action performed in response to a navigation notification.”);
receive sets of audio navigation instructions including audio navigation instructions having a particular level of detail which is to be presented with a particular timing or volume (Beaurepaire, ¶[0042], [0056] to ¶[0057], “The user interface module 211 operates in connection with the adaptation module 207 to affect the presentment and/or rendering of information to a user interface of the application 111. The user interface module 211 may receive instructions from the adaptation module 207 for reflecting how an adaptation is to be rendered to the UE. This may include, for example, controlling the pace and frequency of presentment of notifications. As another example, the means and/or mode of presentment may be controlled to affect the volume of a notification, cause a flashing of a notification, cause a vibrating of the UE, etc. In certain implementations, the module 211 may support the adapting of navigation notifications according to various formats and presentment modes. Of note, the user interface module 211 may operate in connection with the communication module 209 for facilitating the exchange of location based information via the communication network 105 for rendering and/or presenting adapted navigation notifications.  The above presented modules and components of the adaptation platform 103 can be implemented in hardware, firmware, software, or a combination thereof. Though depicted as a separate entity in FIG. 1, it is contemplated that the platform 103 may be implemented for direct operation by respective UEs 101. As such, the adaptation platform 103 may generate direct signal inputs by way of the operating system of the UE 101 for interacting with the application 111. In another embodiment, one or more of the modules 201-211 may be implemented for operation by respective UEs as a platform 103, cloud based service, or combination thereof.”); and
present, via a speaker, sets of audio navigation instructions (Beaurepaire, ¶[0001], “This information can be presented to the mobile device as one or more navigation notifications, i.e., timed visual and/or audio data for specifying one or more actions to be executed by the user.”).
Beaurepaire does not explicitly teach repetitions of this process used by the client device in a first and second instances but does implicitly teach presenting a series of navigation notifications at different instances (Beaurepaire, ¶[0056], quoted above).  However,  Beaurepaire does contemplate learning the compliance level of instructions over time which would require an overall process and framework whereby audio navigation instructions are received and presented at least more than one time and in this overall process the navigation instructions are adapted (i.e. variables such as time, frequency and/or level of detail are changed or varied) as is required by Claim 17 (Beaurepaire: Section [0042]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation notifications to occur at two different instances because using a second set of navigation instructions is a standard practice for providing route guidance and also to obtain increasing compliance of audio navigation instructions (Beaurepaire, ¶[0002] and [0024], “By way of example, in the case where a user is travelling along a freeway in route to a destination, a navigation notification for indicating an impending exit the user is to employ may be timed for presentment when the mobile device is within 500 feet of the exit, two minutes prior to the expected time of arrival to the exit (e.g., based on current speed and distance of travel), etc. Likewise, a second navigation notification may be timed to automatically occur when the mobile device is determined to be within 150 feet of, or 30 seconds away from, the suggested exit. Hence, navigation notifications are typically presented and/or rendered to a mobile device as static messages with narrowly defined presentment parameters. This approach limits the dynamic capacity of location based services as they are unable to adapt the timing, pace or means of presentment and/or rendering of navigation notifications to account for circumstances affecting the route being navigated.”).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, as applied to claim 17 above.  The additional limitations introduced in claim 18 match the additional limitations in claim 2, and as such claim 18 is substantially similar to claim 2.  Claim 18 is rejected by the same arguments used for claim 2.
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, as applied to claim 17 above in further view of Mahapatra.  
Regarding claim 19, Beaurepaire teaches a client device for presenting context-aware audio navigation instructions in a vehicle, wherein the first and second sets of audio navigation instructions are generated via a model trained using (i) a plurality of sensor signals in the vehicle descriptive of a context in which audio navigation instructions are provided, and (ii) an indication of whether a driver correctly responded to the audio navigation instructions (Beaurepaire, ¶[0032], “In one embodiment, the adaptation platform 103 is configured to analyze user actions performed in response to a navigation notification being conveyed (e.g., to a display of the UE 101). The analysis may include processing sensor or probe information, as collected by one or more sensors 110a-110n (also collectively referred to as sensors 110) of the UE 101 of the user, to determine an action performed in response to a navigation notification.”; and Beaurepaire, ¶[0035], “In one embodiment, the adaptation platform 103 processes the user action data to determine compliance information to associate with a user in response to a navigation notification. The compliance information may include any data for indicating or classifying (e.g., by type) a user action performed, whether said action was in alignment with a navigation notification, a level of compliance (alignment) of the user or UE 101 to the navigation notification, etc. By way of example, the adaptation platform 103 compares actual (collected) location data, direction data, bearing data or other sensed information representative of a user action against expected location, direction, bearing, etc., pursuant to the navigation notification.”).
Beaurepaire does not teach a machine learning model, but does teach a data-driven adaptation platform, with any differences being obvious to a person having ordinary skill in the art.  Mahapatra teaches machine learning specifically a specific type of machine learning known as deep learning (Mahapatra: PDF Pages Numbers 2-4).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified the adaptation platform (103) of Beaurepaire by adding the machine learning and deep learning techniques taught in Mahapatra with the motivation of having a means of developing a more accurate model of predicting human responses to navigation instructions as the amount of data (i.e. the human responses to navigation instructions) increase as set forth in Mahapatra which has a diagram showing that as the amount of data increases the performance increases (i.e. the accuracy of predictions by a machine learning model increases) (see Mahapatra:  PDF Page Number 4).  
13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, in view of claim 17 above, and further in view of Bank and Fowler.  The additional limitations introduced in claim 20 match the additional limitations in claim 4, and as such claim 20 is substantially similar to claim 4.  Claim 20 is rejected by the same arguments used for claim 4.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 14, 2022

/Andrew Trettel/
Patent Examiner, Art Unit 3667
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667